Exhibit 10.1

 

THIRD AMENDMENT AGREEMENT

 

THIS THIRD AMENDMENT AGREEMENT (this “Third Amendment Agreement”) is entered
into this 27th day of June, 2014 between KKR Financial Holdings LLC, a Delaware
limited liability company (the “Company”), and KKR Financial Advisors LLC, a
Delaware limited liability company (together with its permitted assignees, the
“Manager”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Manager are parties to an Amended and Restated
Management Agreement, dated as of May 4, 2007, as amended pursuant to the First
Amendment Agreement, dated as of June 15, 2007 and the Second Amendment
Agreement, dated as of February 27, 2013 (as so amended, the “Management
Agreement”); and

 

WHEREAS, this Third Amendment Agreement has been approved by a committee of the
Company’s Independent Directors (as defined in the Operating Agreement of the
Company).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the parties
hereto hereby agree as follows (all capitalized terms used but not defined
herein shall have the meanings specified in the Management Agreement):

 

SECTION 1.         AMENDMENTS TO THE MANAGEMENT AGREEMENT.

 

(a)   Section 1(b) of the Management Agreement is hereby amended by (i) deleting
the reference to “monthly” and replacing it with “quarterly” and deleting the
reference to “1/12” and replacing it with “1/4”.

 

(b)   Section  1(f) of the Management Agreement is hereby amended by deleting
each reference to “month” and replacing it with “quarter”.

 

(c)   Section 2(b) of the Management Agreement is hereby amended by deleting the
reference to “a majority of the Independent Directors” in clause (i) thereof and
replacing it with “the Board of Directors”.

 

(d)   Section 2(c) of the Management Agreement is hereby amended by deleting the
entirety of the proviso thereof beginning with “; provided that (i) any such
agreements entered into” through “subject to the Company’s prior written
approval.” and replacing it with “; provided that any such agreements entered
into with affiliates of the Manager shall be approved by a majority of the
Independent Directors.”

 

(e)   Section 2(e) of the Management Agreement is hereby amended by deleting the
second reference to “Company” and replacing it with “Board of Directors”.

 

--------------------------------------------------------------------------------


 

(f)    Section 2(g) of the Management Agreement is hereby amended and restated
in its entirety to read as follows:

 

“The Manager shall prepare reports, to the extent requested by the Board of
Directors, to enable the Board of Directors to review the Company’s
acquisitions, portfolio composition and characteristics, credit quality,
performance and compliance with the Guidelines and policies approved by the
Board of Directors.”

 

(g)   Section 3(a) of the Management Agreement is hereby amended by deleting the
last sentence thereof.

 

(h)   Section 3(b) of the Management Agreement is hereby amended by deleting the
first sentence thereof.

 

(i)    Section 3(c) of the Management Agreement is hereby amended by deleting
the reference to “clauses (a) and (b)” and replacing it with “clause (a)”.

 

(j)    Section 7(c) of the Management Agreement is hereby amended and restated
in its entirety to read as follows:

 

“The Manager shall not (i) consummate any transaction which would involve the
acquisition by the Company of an asset in which the Manager or any affiliate
thereof has an ownership interest or the sale by the Company of an asset to the
Manager or any affiliate thereof, or (ii) under circumstances where the Manager
is subject to an actual or potential conflict of interest, in the reasonable
judgment of the Manager, because it manages both the Company and another Person
(not an affiliate of the Company) with which the Company has a contractual
relationship, take any action constituting the granting to such Person of a
waiver, forbearance or other relief, or the enforcement against such Person of
remedies, under or with respect to the applicable contract, unless the
Independent Directors have been notified of such transaction or action, as the
case may be and in each case, and such transaction or action is consummated or
taken, as the case may be, within the parameters, if any, that have been
approved by a majority of the Independent Directors.”

 

(k)   Section 7(d) of the Management Agreement is hereby amended and restated in
its entirety to read as follows:

 

“The Board of Directors periodically reviews the Guidelines and the Company’s
portfolio of Investments but will not review each proposed investment, except as
otherwise provided herein. If the Board of Directors determines in its periodic
review of transactions that a particular transaction does not comply with the
Guidelines (including as a result of violation of the provisions of
Section 7(c) above), then the Board of Directors will consider what corrective
action, if any, can be taken. The Manager shall be permitted to rely upon the
direction of the Secretary of the Company to evidence the approval of the Board
of Directors with respect to a proposed investment.”

 

(l)    Section 8(a) of the Management Agreement is hereby amended by deleting
the reference to “monthly” and replacing it with “quarterly”.

 

2

--------------------------------------------------------------------------------


 

(m)  Section 8(b) of the Management Agreement is hereby amended by (i) deleting
each reference to “month” and replacing it with “quarter” and (ii) deleting each
reference to “fifteen (15) business days” or “twenty (20) business days” and
replacing it with “forty-five (45) calendar days”.

 

(n)   Section 8(e) of the Management Agreement is hereby amended by deleting the
reference to “30” and replacing it with “45”.

 

(o)   Section 10 of the Management Agreement is hereby amended by (i) deleting
each reference to “month” and replacing it with “quarter” and (ii) deleting the
reference to “20” and replacing it with “45”.

 

(p)   Section 14(a) of the Agreement is hereby amended by deleting the phrase
“an entity whose day-to-day business and operations are managed and supervised
by Messrs. Fanlo and Netjes (collectively, the “Principals”)” and replacing it
with “an affiliate of the Manager”.

 

SECTION 2.         MISCELLANEOUS.  This Third Amendment Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the parties hereto and delivered to the other parties
hereto.  This Third Amendment Agreement may be executed by facsimile signature.

 

SECTION 3.         GOVERNING LAW.  This Third Amendment Agreement and the rights
and obligations of the parties hereunder shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

 

[Remainder of page intentionally left blank.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment
Agreement as of the date first written above.

 

 

KKR FINANCIAL HOLDINGS LLC

 

 

 

 

 

 

By: 

/s/ Michael R. McFerran

 

 

Name:

Michael R. McFerran

 

 

Title:

Chief Operating and Financial Officer

 

 

 

 

 

 

 

KKR FINANCIAL ADVISORS LLC

 

 

 

 

 

 

 

By: 

/s/ Nicole J. Macarchuk

 

 

Name:

Nicole J. Macarchuk

 

 

Title:

Authorized Person

 

[Signature Page to Third Amendment Agreement]

 

--------------------------------------------------------------------------------